UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2010 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 000-10065 20-1614256 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 400 Rella Blvd, Suite 160, Montebello, New York, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 583-0080 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02. Results of Operations and Financial Condition. Advance Nanotech, Inc. (the “Company”) issued a press release on November 16, 2010 announcing the Company’s results of operations for the quarter ended September 30, 2010. The press release is attached as Exhibit 99.1 hereto and is incorporated herein in its entirety. The information included in this Item 2.02 of Current Report on Form 8-K, including the attached Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. d) Exhibits Exhibit Number Description Press Release, dated November 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE NANOTECH, INC. By: /s/Jon Buttles Name: Jon Buttles Title: Principal Executive Officer Dated: November 18, 2010 2 EXHIBIT INDEX Exhibit No. Description Press Release, dated November 16, 2010 * *Furnished herewith 3
